IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GABRIEL ALBERT PERAZZO,                        : No. 125 MM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
CHESTER COUNTY COURT OF COMMON                 :
PLEAS,                                         :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.